*746Proceeding pursuant to CPLR article 78 to review a determination of the Superintendent of the Green Haven Correctional Facility, dated April 18, 2012, which confirmed a determination of a hearing officer dated March 18, 2012, made after a tier II disciplinary hearing, finding the petitioner guilty of violating certain prison disciplinary rules, and imposing a penalty.
Adjudged that the determination is confirmed, without costs or disbursements, the petition is denied, and the proceeding is dismissed on the merits.
“A prison disciplinary determination made as a result of a hearing at which evidence was taken pursuant to direction by law must be supported by substantial evidence” (Matter of Adamson v Barto, 37 AD3d 597, 598 [2007]; see CPLR 7803 [4]; Matter of Farooq v Fischer, 99 AD3d 709, 711 [2012]). Contrary to the petitioner’s contention, the misbehavior report, the hearing testimony, and the reasonable inferences to be drawn therefrom, constituted substantial evidence to support the hearing officer’s determination that the petitioner violated the subject prison disciplinary rules (see Matter of Applegate v Heath, 88 AD3d 699, 700 [2011]; Matter of Benson v Brown, 84 AD3d 794 [2011]; Matter of Gilzene v McGinnis, 300 AD2d 658 [2002]). The issues of credibility raised by the petitioner on appeal were resolved by the hearing officer, and we find no basis upon which to disturb the hearing officer’s determination (see Matter of Applegate, 88 AD3d at 700; Matter of Benson, 84 AD3d at 794-795; Matter of Quinones v Fischer, 55 AD3d 1200 [2008]).
Skelos, J.P, Chambers, Hall and Miller, JJ., concur.